

SHARE
EXCHANGE AGREEMENT


by and among


American Antiquities, Inc.
an Illinois corporation


and


Pet Airways, Inc.
a Florida Corporation


and


the Shareholders of
Pet Airways, Inc.


and




Joseph A. Merkel, Kevin T. Quinlan, and Bellevue Holdings, Inc., the Majority
Shareholders of
 American Antiquities, Inc.








Dated as of June 25, 2010
 
 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT
 
THIS SHARE  EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this __ day of June, 2010, by and between American
Antiquities, Inc., an Illinois corporation (hereinafter referred to as “AAQS”)
and Joseph A. Merkel, Kevin T. Quinlan, and Bellevue Holdings, Inc., together,
the majority Shareholders of AAQS (the “AAQS Shareholders”), Pet Airways, Inc.,
a Florida corporation (formerly Panther Air Cargo LLC and hereinafter referred
to as “PAWS”), and the shareholders of PAWS (the “PAWS  Shareholders”), upon the
following premises:


Premises
 
WHEREAS, AAQS is a publicly traded corporation quoted on the Over-The-Counter
Bulletin Board (the “OTCBB”);
 
WHEREAS, AAQS agrees to acquire up to 100% of the issued and outstanding shares
of PAWS from the PAWS Shareholders in exchange for the issuance of certain
shares of AAQS (the “Exchange”) and the PAWS Shareholders agree to exchange
their shares of PAWS on the terms described herein. On the Closing Date (as
defined in Section 4.05), PAWS will become a wholly-owned subsidiary of AAQS;
 
WHEREAS, the boards of directors of AAQS and PAWS have determined, subject to
the terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their
stockholders, respectively.  This Agreement is being entered into for the
purpose of setting forth the terms and conditions of the proposed acquisition.
 
Agreement
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived, and intending to be legally bound hereby, it is hereby
agreed as follows:
 


ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF PAWS
 
As an inducement to, and to obtain the reliance of AAQS, except as set forth in
the PAWS Schedules (as hereinafter defined), PAWS represents and warrants as of
the Closing Date, as defined below, as follows:
 
Section 1.01           Incorporation.  PAWS is a company duly incorporated,
validly existing, and in good standing under the laws of the State of Florida
and has the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.  Included in the
PAWS Schedules is a complete and correct copy of the articles of incorporation
(“Charter”) of PAWS as in effect on the date hereof.  The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of PAWS’ Charter.  PAWS has
taken all actions required by law, its Charter, or otherwise to authorize the
execution and delivery of this Agreement.  PAWS has full power, authority, and
legal capacity and has taken all action required by law, its Charter, and
otherwise to consummate the transactions herein contemplated.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.02           Authorized Shares.  The number of shares which PAWS is
authorized to issue consists of 15,000,000 shares of common stock, par value of
$0.01 per share.  There are 11,534,575 shares currently issued and
outstanding.  The issued and outstanding shares are validly issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.
 
Section 1.03           Subsidiaries and Predecessor Corporations.  Except as set
forth in the PAWS  Schedule 1.03, PAWS does not have any subsidiaries, and does
not own, beneficially or of record, any shares of or control any other
corporation.  For purposes hereinafter, the term “PAWS” also includes those
subsidiaries set forth on the PAWS Schedules.
 
Section 1.04           Financial Statements.
 
(a)           Included in the PAWS Schedule 1.04 are (i) the audited balance
sheets of PAWS as of December 31, 2008 and 2009 and the related audited
statements of operations, stockholders’ equity and cash flows for the fiscal
years ended December 31, 2008 and 2009 together with the notes to such
statements and the opinion of KBL, LLP, independent certified public
accountants. All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The PAWS balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of PAWS.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, PAWS had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of PAWS, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.
 
(b)           PAWS has duly and punctually paid all governmental fees and
taxation which it has become liable to pay and has duly allowed for all taxation
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any claim for governmental fees or taxation and PAWS has made
any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.
 
(c)           The books and records, financial and otherwise, of PAWS are in all
material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.
 
(d)           All of PAWS’ assets are reflected on its financial statements,
and, except as set forth in the PAWS Schedules or the financial statements of
PAWS or the notes thereto, PAWS has no material liabilities, direct or indirect,
matured or unmatured, contingent or otherwise.
 
Section 1.05           Information.  The information concerning PAWS set forth
in this Agreement and in the PAWS Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  In addition,
PAWS has fully disclosed in writing to AAQS (through this Agreement or the PAWS
Schedules) all information relating to matters involving PAWS or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $500,000 liability,
(ii) have led or may lead to a competitive disadvantage on the part of PAWS or
(iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on PAWS,
its assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.


 
2

--------------------------------------------------------------------------------

 
 
Section 1.06           Options or Warrants.  Except as set forth in the PAWS
Schedule 1.06, there are no existing options, warrants, calls, or commitments of
any character relating to the authorized and unissued stock of PAWS.
 
Section 1.07           Absence of Certain Changes or Events.  Since September
30, 2009:
 
(a)           There has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of PAWS;
 
(b)           PAWS has not (i) amended its memorandum of association or articles
of association; (ii) declared or made, or agreed to declare or make, any payment
of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (iii) made any material change in its method of management,
operation or accounting, (iv) entered into any other material transaction other
than sales in the ordinary course of its business; or (v) made any increase in
or adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees; and
 
(c)           PAWS has not (i) granted or agreed to grant any options, warrants
or other rights for its stocks, bonds or other corporate securities calling for
the issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except as disclosed herein and except liabilities incurred in the
ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights or canceled, or agreed to
cancel, any debts or claims; or (iv) issued, delivered, or agreed to issue or
deliver any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock) except in connection
with this Agreement.
 
Section 1.08           Litigation and Proceedings. Except as disclosed on
Schedule 1.08, there are no actions, suits, proceedings, or investigations
pending or, to the knowledge of PAWS after reasonable investigation, threatened
by or against PAWS or affecting PAWS or its properties, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind.  PAWS does not have any knowledge
of any material default on its part with respect to any judgment, order,
injunction, decree, award, rule, or regulation of any court, arbitrator, or
governmental agency or instrumentality or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.
 
Section 1.09           Contracts.
 
(a)           All “material” contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which  PAWS is a party or
by which it or any of its assets, products, technology, or properties are bound
other than those incurred in the ordinary course of business are set forth on
the PAWS Schedules.  A “material” contract, agreement, franchise, license
agreement, debt instrument or commitment is one which (i) will remain in effect
for more than six (6) months after the date of this Agreement or (ii) involves
aggregate obligations of at least five thousand dollars ($5,000);
 
(b)           All contracts, agreements, franchises, license agreements, and
other commitments to which PAWS is a party or by which its properties are bound
and which are material to the operations of PAWS taken as a whole are valid and
enforceable by PAWS in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
and
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Except as included or described in the PAWS Schedule 1.09 or
reflected in the most recent PAWS balance sheet, PAWS is not a party to any oral
or written (i) contract for the employment of any officer or employee; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation; (vi)
collective bargaining agreement; or (vii) agreement with any present or former
officer or director of PAWS.
 
Section 1.10           No Conflict With Other Instruments.  The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which
PAWS is a party or to which any of its assets, properties or operations are
subject.
 
Section 1.11           Compliance With Laws and Regulations.  To the best of its
knowledge, PAWS has complied with all applicable statutes and regulations of any
federal, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of PAWS or except to the
extent that noncompliance would not result in the occurrence of any material
liability for PAWS.  This compliance includes, but is not limited to, the filing
of all reports to date with federal and state securities authorities.
 
Section 1.12           Approval of Agreement.  The Board of Directors of PAWS
has authorized the execution and delivery of this Agreement by PAWS and has
approved this Agreement and the transactions contemplated hereby, and will
recommend to the PAWS Shareholders that the Exchange be accepted.
 
Section 1.13           PAWS Schedules.  PAWS has delivered to AAQS the following
schedules, which are collectively referred to as the “PAWS Schedules” and which
consist of separate schedules dated as of the date of execution of this
Agreement, all certified by the chief executive officer of PAWS as complete,
true, and correct as of the date of this Agreement in all material respects:
 
(a)           a schedule containing a complete and correct copy of the Charter
of PAWS in effect as of the date of this Agreement;
 
(b)           a schedule containing the financial statements of PAWS identified
in paragraph 1.04(a);
 
(c)           a schedule setting forth a description of any material adverse
change in the business, operations, property, inventory, assets, or condition of
PAWS since September 30, 2009, required to be provided pursuant to Section 1.07
hereof;
 
(d)           a schedule of any exceptions to the representations made herein;
and
 
(e)           a schedule containing the other information requested above.
 
PAWS shall cause the PAWS Schedules and the instruments and data delivered to
AAQS hereunder to be promptly updated after the date hereof up to and including
the Closing Date.
 
Section 1.14           Valid Obligation.  This Agreement and all agreements and
other documents executed by PAWS in connection herewith constitute the valid and
binding obligation of PAWS, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 

 
4

--------------------------------------------------------------------------------

 



ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF BELLEVUE HOLDINGS, INC.
 
As an inducement to, and to obtain the reliance of PAWS and the PAWS
Shareholders, except as set forth in the AAQS Schedules (as hereinafter
defined), Bellevue Holdings, Inc. (“BHI”) represents and warrants, as of the
date hereof and as of the Closing Date, as follows:
 
Section 2.01           Organization.  AAQS is a corporation duly incorporated,
validly existing, and in good standing under the laws of Illinois and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted.  Included in the AAQS Schedules
are complete and correct copies of the certificate of incorporation and bylaws
of AAQS (the “Articles”) as in effect on the date hereof. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of AAQS’ certificate of
incorporation or Articles.  AAQS has taken all action required by law, its
certificate of incorporation, its Articles, or otherwise to authorize the
execution and delivery of this Agreement, and AAQS has full power, authority,
and legal right and has taken all action required by law, its certificate of
incorporation, Articles, or otherwise to consummate the transactions herein
contemplated.
 
Section 2.02            Capitalization.


(a)       AAQS’ authorized capitalization consists of (a) 100,000,000 shares of
common stock, par value $0.001 per share, of which 15,980,500 shares are issued
and outstanding, and (b) 10,000,000 shares of preferred shares, par value $0.001
per share, of which no shares of preferred stock are issued and
outstanding.  All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. As of the Closing Date, (i) no shares of AAQS’ common stock were
reserved for issuance upon the exercise of outstanding options to purchase the
common shares; (ii) no common shares were reserved for issuance upon the
exercise of outstanding warrants to purchase AAQS common shares; (iii) no shares
of preferred stock were reserved for issuance to any party; and (iv) no common
shares were reserved for issuance upon the conversion of AAQS preferred stock or
any outstanding convertible notes, debentures or securities.  All outstanding
AAQS common shares have been issued and granted in compliance with (i) all
applicable securities laws and (in all material respects) other applicable laws
and regulations, and (ii) all requirements set forth in any applicable
Contracts.


(b)           There are no equity securities, partnership interests or similar
ownership interests of any class of any equity security of AAQS, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding.   Except as contemplated by this
Agreement, there are no subscriptions, options, warrants, equity securities,
partnership interests or similar ownership interests, calls, rights (including
preemptive rights), commitments or agreements of any character to which AAQS is
a party or by which it is bound obligating AAQS to issue, deliver or sell, or
cause to be issued, delivered or sold, or repurchase, redeem or otherwise
acquire, or cause the repurchase, redemption or acquisition of, any shares of
capital stock, partnership interests or similar ownership interests of AAQS or
obligating AAQS to grant, extend, accelerate the vesting of or enter into any
such subscription, option, warrant, equity security, call, right, commitment or
agreement.  There is no plan or arrangement to issue AAQS common shares or
preferred stock except as set forth in this Agreement.
 
 
5

--------------------------------------------------------------------------------

 

Except as contemplated by this Agreement, there are no registration rights, and
there is no voting trust, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which AAQS is a party or by which it is bound with
respect to any equity security of any class of AAQS, and there are no agreements
to which AAQS is a party, or which AAQS has knowledge of, which conflict with
this Agreement or the transactions contemplated herein or otherwise prohibit the
consummation of the transactions contemplated hereunder.


Section 2.03           Subsidiaries and Predecessor Corporations. AAQS does not
have any predecessor corporation(s), no subsidiaries, and does not own,
beneficially or of record, any shares of any other corporation.
 
Section 2.04            Financial Statements.
 
(a)           Included in the AAQS Schedules are (i) the audited balance sheets
of AAQS as of October 31, 2008 and 2009 and the related audited statements of
operations, stockholders’ equity and cash flows for October 31, 2008 and 2009,
together with the notes to such statements and the opinion of Cordovano and
Honeck LLP, independent certified public accountants, with respect thereto;
 
(b)           All such financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The AAQS balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of AAQS.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, AAQS had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of AAQS, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles;
 
(d)           AAQS has no liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable;
 
(e)           AAQS has timely filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof.  Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial;
 
(f)           The books and records, financial and otherwise, of AAQS are in all
material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved; and
 
(g)           All of AAQS’ assets are reflected on its financial statements,
and, except as set forth in the AAQS Schedules or the financial statements of
AAQS or the notes thereto, AAQS has no material liabilities, direct or indirect,
matured or unmatured, contingent or otherwise.
 
Section 2.05           Information.  The information concerning AAQS set forth
in this Agreement and the AAQS Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  In addition,
AAQS has fully disclosed in writing to PAWS (through this Agreement or the AAQS
Schedules) all information relating to matters involving AAQS or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $1,000 liability,
(ii) have led or may lead to a competitive disadvantage on the part of AAQS or
(iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on AAQS,
its assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.


 
6

--------------------------------------------------------------------------------

 
 
Section 2.06           Options or Warrants.  There are no existing options,
warrants, calls, or commitments of any character relating to the authorized and
unissued stock of AAQS.
 
Section 2.07           Absence of Certain Changes or Events.  Since the date of
the most recent AAQS balance sheet:
 
(a)           there has not been (i) any material adverse change in the
business, operations, properties, assets or condition of AAQS or (ii) any
damage, destruction or loss to AAQS (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of AAQS;
 
(b)           AAQS has not (i) amended its certificate of incorporation or
Articles except as required by this Agreement; (ii) declared or made, or agreed
to declare or make any payment of dividends or distributions of any assets of
any kind whatsoever to stockholders or purchased or redeemed, or agreed to
purchase or redeem, any of its capital stock; (iii) waived any rights of value
which in the aggregate are outside of the ordinary course of business or
material considering the business of AAQS; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any
transactions or agreements other than in the ordinary course of business; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or  termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceed $1,000; or  (viii) made any
increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;
 
(c)           AAQS has not (i) granted or agreed to grant any options, warrants,
or other rights for its stock, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent AAQS balance sheet and current liabilities incurred since that date in
the ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of AAQS; or (vi) issued, delivered or agreed
to issue or deliver, any stock, bonds or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock), except
in connection with this Agreement; and
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           To BHI’s knowledge, AAQS has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
AAQS.
 
Section 2.08           Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of BHI after
reasonable investigation, threatened by or against AAQS or affecting AAQS or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  BHI has no knowledge of any default on its part with respect to any
judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality or any circumstance
which after reasonable investigation would result in the discovery of such
default.
 
Section 2.09           Contracts.
 
(a)           AAQS is not a party to, and its assets, products, technology and
properties are not bound by, any contract, franchise, license agreement,
agreement, debt instrument or other commitments whether such agreement is in
writing or oral;
 
(b)           AAQS is not a party to or bound by, and the properties of AAQS are
not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and
 
(c)           Except for employment agreements to be mutually terminated at, or
prior to the Closing Date by AAQS and the employees party thereto, AAQS is not a
party to any oral or written (i) contract for the employment of any officer or
employee; (ii) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan, (iii) agreement, contract, or
indenture relating to the borrowing of money, (iv) guaranty of any obligation,
(vi) collective bargaining agreement; or (vii) agreement with any present or
former officer or director of AAQS.
 
Section 2.10           No Conflict With Other Instruments.  The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which AAQS
is a party or to which any of its assets, properties or operations are subject.
 
Section 2.11           Compliance With Laws and Regulations.  To the best of
BHI’s knowledge, AAQS has complied with all applicable statutes and regulations
of any federal, state, or other applicable governmental entity or agency
thereof.  This compliance includes, but is not limited to, the filing of all
reports to date with federal and state securities authorities.
 
Section 2.12           Approval of Agreement.  The Board of Directors of AAQS
has authorized the execution and delivery of this Agreement by AAQS and has
approved this Agreement and the transactions contemplated hereby.
 
Section 2.13           Material Transactions or Affiliations.  Except as
disclosed herein and in the AAQS Schedules, there exists no contract, agreement
or arrangement between AAQS and any predecessor and any person who was at the
time of such contract, agreement or arrangement an officer, director, or person
owning of record or known by AAQS to own beneficially, 5% or more of the issued
and outstanding common shares of AAQS and which is to be performed in whole or
in part after the date hereof or was entered into not more than three years
prior to the date hereof.  Neither any officer, director, nor 5% Shareholders of
AAQS has, or has had since inception of AAQS, any known interest, direct or
indirect, in any such transaction with AAQS which was material to the business
of AAQS.  AAQS has no commitment, whether written or oral, to lend any funds to,
borrow any money from, or enter into any other transaction with, any such
affiliated person.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.14           AAQS Schedules. AAQS has delivered, or prior to the
Closing Date shall deliver, to PAWS the following schedules, which are
collectively referred to as the “AAQS Schedules” and which consist of separate
schedules, which are dated the date of this Agreement, all certified by the
chief executive officer of AAQS to be complete, true, and accurate in all
material respects as of the date of this Agreement.
 
(a)           a schedule containing a complete and accurate copy of the Articles
of AAQS as in effect as of the date of this Agreement;
 
(b)           a schedule containing the financial statements of AAQS identified
in paragraph 2.04(a) and (b);
 
(c)           a schedule setting forth a description of any material adverse
change in the business, operations, property, inventory, assets, or condition of
AAQS since October 31, 2009, required to be provided pursuant to section 2.07
hereof; and
 
(d)           a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed in the AAQS Schedules by
Sections 2.01 through 2.13.
 
AAQS shall cause the AAQS Schedules and the instruments and data delivered to
PAWS hereunder to be promptly updated after the date hereof up to and including
the Closing Date.
 
Section 2.15           Bank Accounts; Power of Attorney.  Set forth in the AAQS
Schedules is a true and complete list of (a) all accounts with banks, money
market mutual funds or securities or other financial institutions maintained by
AAQS within the past twelve (12) months, the account numbers thereof, and all
persons authorized to sign or act on behalf of AAQS, (b) all safe deposit boxes
and other similar custodial arrangements maintained by AAQS within the past
twelve (12) months, (c) the check ledger for the last 12 months, and (d) the
names of all persons holding powers of attorney from AAQS or who are otherwise
authorized to act on behalf of AAQS with respect to any matter, other than its
officers and directors, and a summary of the terms of such powers or
authorizations.
 
Section 2.16           Valid Obligation.  This Agreement and all agreements and
other documents executed by AAQS in connection herewith constitute the valid and
binding obligation of AAQS, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
Section 2.17           SEC Filings; Financial Statements. 
 
(a) AAQS has made available to PAWS a correct and complete copy, or there has
been available on EDGAR, copies of each report, registration statement and
definitive proxy statement filed by AAQS with the SEC for the 36 months prior to
the date of this Agreement (the “AAQS SEC Reports”), which, to BHI’s knowledge,
are all the forms, reports and documents filed by AAQS with the SEC for the 36
months or applicable period prior to the date of this Agreement. As of their
respective dates, to BHI’s knowledge, the AAQS SEC Reports: (i) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such AAQS SEC Reports, and (ii)
did not at the time they were filed (and if amended or superseded by a filing
prior to the date of this Agreement then on the date of such filing and as so
amended or superseded) contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
 
9

--------------------------------------------------------------------------------

 

(b) Each set of financial statements (including, in each case, any related notes
thereto) contained in the AAQS SEC Reports comply as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with U.S. GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto) and each fairly presents in all material respects the financial
position of AAQS at the respective dates thereof and the results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal adjustments which
were not or are not expected to have a  material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of AAQS, taken as a whole (“Material Adverse
Effect”).
 
Section 2.18           Exchange Act Compliance.  AAQS is in compliance with, and
current in, all of the reporting, filing and other requirements under the
Exchange Act, the common shares have been registered under Section 12(g) of the
Exchange Act, and AAQS is in compliance with all of the requirements under, and
imposed by, Section 12(g) of the Exchange Act, except where a failure to so
comply is not reasonably likely to have a Material Adverse Effect on AAQS.
 
Section 2.19           Title to Property. AAQS does not own or lease any real
property or personal property.  There are no options or other contracts under
which AAQS has a right or obligation to acquire or lease any interest in real
property or personal property.
 
Section 2.20           Intellectual Property.  AAQS does not own, license or
otherwise have any right, title or interest in any intellectual property.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF
THE PAWS SHAREHOLDERS
 
The PAWS Shareholders hereby represent and warrant, severally and solely, to
AAQS as follows.


Section 3.01           Good Title.  Each of t
 
Section 3.02           he PAWS Shareholders is the record and beneficial owner,
and has good title to his PAWS common shares, with the right and authority to
sell and deliver such PAWS common shares, free and clear of all liens, claims,
charges, encumbrances, pledges, mortgages, security interests, options, rights
to acquire, proxies, voting trusts or similar agreements, restrictions on
transfer or adverse claims of any nature whatsoever.  Upon delivery of any
certificate or certificates duly assigned, representing the same as herein
contemplated and/or upon registering of AAQS as the new owner of such PAWS
common shares in the share register of PAWS, AAQS will receive good title to
such PAWS common shares, free and clear of all liens.
 
Section 3.02           Power and Authority. Each of the PAWS Shareholders has
the legal power, capacity and authority to execute and deliver this Agreement to
consummate the transactions contemplated by this Agreement, and to perform his
obligations under this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of the PAWS Shareholders, enforceable against the PAWS
Shareholders in accordance with the terms hereof.
 
Section 3.03           No Conflicts.  The execution and delivery of this
Agreement by the PAWS Shareholders and the performance by the PAWS Shareholders
of their obligations hereunder in accordance with the terms hereof: (a) will not
require the consent of any third party or governmental entity under any laws;
(b) will not violate any laws applicable to the PAWS Shareholders and (c) will
not violate or breach any contractual obligation to which the PAWS Shareholders
are a party.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.04           Finder’s Fee.  Each of the PAWS Shareholders represents
and warrants that it has not created any obligation for any finder’s, investment
banker’s or broker’s fee in connection with the Exchange.


Section 3.05           Purchase Entirely for Own Account. The Exchange Shares
(as defined in Section 4.01 herein) proposed to be acquired by each of the PAWS
Shareholders hereunder will be acquired for investment for its own account, and
not with a view to the resale or distribution of any part thereof, and each of
the PAWS Shareholders has no present intention of selling or otherwise
distributing the Exchange Shares, except in compliance with applicable
securities laws.


Section 3.06           Acquisition of Exchange Shares for Investment.


(a)           Each PAWS Shareholder is acquiring the Exchange Shares for
investment for PAWS Shareholder’s own account and not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and each PAWS
Shareholder has no present intention of selling, granting any participation in,
or otherwise distributing the same.  Each PAWS Shareholder further represents
that he or she does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or to
any third person, with respect to any of the Exchange Shares.
 
(b)           Each PAWS Shareholder represents and warrants that he or she: (i)
can bear the economic risk of his respective investments, and (ii) possesses
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the investment in AAQS and its
securities.
 
(c)           Each PAWS Shareholder understands that the Exchange Shares are not
registered under the Securities Act and that the issuance thereof to such PAWS
Shareholder is intended to be exempt from registration under the Securities Act
pursuant to Regulation D promulgated thereunder (“Regulation D”).  Each PAWS
Shareholder represents and warrants that he or she is an “accredited investor”
as such term is defined in Rule 501 of Regulation D or, if not an accredited
investor, that such PAWS Shareholder otherwise meets the suitability
requirements of Regulation D and Section 4(2) of the Securities Act (“Section
4(2)”). Each PAWS Shareholder agrees to provide documentation to AAQS prior to
Closing as may be requested by AAQS to confirm compliance with Regulation D
and/or Section 4(2), including, without limitation, a letter of investment
intent or similar representation letter and a completed investor
questionnaire. Each certificate representing the Exchange Shares issued to such
PAWS Shareholder shall be endorsed with the following legends, in addition to
any other legend required to be placed thereon by applicable federal or state
securities laws:
 
“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Each PAWS Shareholder acknowledges that neither the SEC, nor the
securities regulatory body of any state or other jurisdiction, has received,
considered or passed upon the accuracy or adequacy of the information and
representations made in this Agreement.
 
(e)           Each PAWS Shareholder acknowledges that he or she has carefully
reviewed such information as deemed necessary to evaluate an investment in AAQS
and its securities, and that all information required to be disclosed to such
PAWS Shareholder under Regulation D has been furnished to such PAWS Shareholder
by AAQS.  To the full satisfaction of each PAWS Shareholder, he or she has been
furnished all materials that has been requested relating to AAQS and the
issuance of the Exchange Shares hereunder, and each PAWS Shareholder has been
afforded the opportunity to ask questions of AAQS’ representatives to obtain any
information necessary to verify the accuracy of any representations or
information made or given to the PAWS Shareholders.  Notwithstanding the
foregoing, nothing herein shall derogate from or otherwise modify the
representations and warranties of AAQS set forth in this Agreement, on which
each of the PAWS Shareholders have relied in making an exchange of his or her
shares in PAWS for the Exchange Shares.
 
(f)           Each PAWS Shareholder understands that the Exchange Shares may not
be sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Exchange Shares or any available
exemption from registration under the Securities Act, the Exchange Shares may
have to be held indefinitely.  Each PAWS Shareholder further acknowledges that
the Exchange Shares may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of Rule 144 are satisfied
(including, without limitation, AAQS’ compliance with the reporting requirements
under the Securities Exchange Act of 1934, as amended (“Exchange Act”)).
 
(g)           Each PAWS Shareholder agrees that, notwithstanding anything
contained herein to the contrary, the warranties, representations, agreements
and covenants of the PAWS Shareholder under this Section 3.06 shall survive the
Closing.
 
Section 3.07           Additional Legend; Consent. Additionally, the Exchange
Shares will bear any legend required by the “blue sky” laws of any state to the
extent such laws are applicable to the securities represented by the certificate
so legended.  Each of the PAWS Shareholders consents to AAQS making a notation
on its records or giving instructions to any transfer agent of Exchange Shares
in order to implement the restrictions on transfer of the Exchange Shares.


ARTICLE IV
PLAN OF EXCHANGE
 
Section 4.01           The Exchange.  On the terms and subject to the conditions
set forth in this Agreement, on the Closing Date, (a) each of the PAWS
Shareholders who has elected to accept the exchange offer described herein by
executing this Agreement, shall assign, transfer and deliver, free and clear of
all liens, pledges, encumbrances, charges, restrictions or known claims of any
kind, nature, or description, the number of shares of PAWS set forth on the PAWS
Schedules attached hereto, constituting all of the shares of PAWS held by such
shareholder, (b) the holder of the PAWS 14% convertible Debenture in principal
amount of $250,000 issued on June ___, 2010 (the “PAWS 14% Debenture”) shall
assign, transfer and deliver, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, the PAWS 14% Debenture and (b) the holders of the PAWS 8%
convertible Debenture in principal amount of $900,000 (the “PAWS 8% Debenture”)
shall assign, transfer and deliver, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, the PAWS 8% Debenture; the objective of such Exchange being the
acquisition by AAQS of not less than 100% of the issued and outstanding shares
of PAWS.  In exchange for the transfer of such securities by the PAWS
Shareholders, AAQS shall issue to (a) the PAWS Shareholders, their affiliates or
assigns, a total of 25,000,000 shares of AAQS Common Stock pursuant to Table 1
attached hereto, representing approximately 75.8% of the total common shares of
AAQS, for all of the outstanding shares of PAWS held by the PAWS Shareholders
(the “Exchange Shares”), (b) the holder of the PAWS 14% Debenture an 8%
Debenture convertible into shares of AAQS at $.40 per share and a warrant to
acquire shares of AAQS stock at $1.00 per share and (c) the holders of the PAWS
8% Debenture an 8% Debenture convertible into shares of AAQS at $.40 per share
and a warrant to acquire shares of AAQS stock at $1.00 per share. At the Closing
Date, each of the PAWS Shareholders shall, on surrender of their certificate or
certificates representing his PAWS shares to AAQS or its registrar or transfer
agent, be entitled to receive a certificate or certificates evidencing his
proportionate interest in the Exchange Shares.
 
 
12

--------------------------------------------------------------------------------

 

Upon consummation of the transaction contemplated herein, all of the issued and
outstanding shares of PAWS shall be held by AAQS. Upon consummation of the
transaction contemplated herein there shall be approximately 33,000,000 AAQS
common shares issued and outstanding and no shares of Preferred Stock
outstanding.
 
Section 4.02           Satisfaction of Present Liabilities of AAQS.  At or prior
to the Closing Date, the liabilities and obligations of AAQS as set forth on
Schedule 4.02 shall be satisfied by AAQS.


Section 4.03           Closing. The closing (the “Closing” or the “Closing
Date”) of the transactions contemplated by this Agreement shall occur on
________, 2010 upon the exchange of the shares of AAQS and PAWS as described in
Section 4.01 herein. Such Closing shall take place at a mutually agreeable time
and place, and be conditioned upon all of the conditions of the Offering being
met.
 
Section 4.04           Closing Events.  At the Closing, AAQS, PAWS and the PAWS
Shareholders shall execute, acknowledge, and deliver (or shall ensure to be
executed, acknowledged, and delivered), any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.
 
Section 4.05           Termination.  This Agreement may be terminated by the
Board of Directors of PAWS or AAQS only in the event that AAQS or PAWS does not
meet the conditions precedent set forth in Articles VI and VII.  If this
Agreement is terminated pursuant to this section, this Agreement shall be of no
further force or effect, and no obligation, right or liability shall arise
hereunder.
 
ARTICLE V
SPECIAL COVENANTS
 
Section 5.01           Assistance with Post-Closing SEC Reports and
Inquiries.Upon the reasonable request of AAQS, after the Closing Date, BHI and
the AAQS Shareholders shall use their respective reasonable best efforts to
provide such information available to it or him, including information, filings,
reports, financial statements or other circumstances of AAQS occurring, reported
or filed prior to the Closing, as may be necessary or required by AAQS for the
preparation of the reports that AAQS is required to file after Closing with the
SEC to remain in compliance and current with its reporting requirements under
the Exchange Act, or filings required to address and resolve matters as may
relate to the period prior to Closing and any SEC comments relating thereto or
any SEC inquiry thereof.
 
 
13

--------------------------------------------------------------------------------

 

Section 5.02           Delivery of Books and Records.  At the Closing, AAQS
shall deliver to PAWS, the originals of the corporate minute books, books of
account, contracts, records, and all other books or documents of AAQS which is
now in the possession of AAQS or its representatives.
 
Section 5.03           Third Party Consents and Certificates.  AAQS and PAWS
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.
 
Section 5.04           [intentionally omitted.]
 
Section 5.05           Designation of Officers.  After the Closing Date, all
present officers of AAQS shall resign from all their officer positions of AAQS
and the persons as set forth below shall be appointed as Officers of AAQS:
 
Name
Position
Daniel Wiesel
President and Chief Executive Officer
Andrew Warner
Chief Financial Officer
               



Section 5.06           Indemnification.
 
(a)           PAWS hereby agrees to indemnify AAQS and each of the officers,
agents and directors of AAQS as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever) (the “Loss”), to which it or they may become subject arising
out of or based on any inaccuracy appearing in or misrepresentations made under
Article I of this Agreement.  The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement for one year following the Closing.
 
(b)           Each of the PAWS Shareholders, severally and not jointly, agrees
to indemnify AAQS and each of the officers, agents and directors of AAQS as of
the date of execution of this Agreement against any Loss, to which it or they
may become subject arising out of or based on any inaccuracy appearing in or
misrepresentations made under Article III of this Agreement.  The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement for one year following the Closing.
 
(c)           BHI hereby agrees to indemnify PAWS and each of the officers,
agents, and directors of PAWS and the PAWS Shareholders as of the date of
execution of this Agreement against any Loss to which it or they may become
subject arising out of or based on any inaccuracy appearing in or
misrepresentation made under Article II of this Agreement.  The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement for one year
following the Closing.
 
Section 5.06           The Acquisition of AAQS Common Shares.  AAQS and PAWS
understand and agree that the consummation of this Agreement including the
issuance of the AAQS common shares to the PAWS Shareholders in exchange for the
PAWS Shares as contemplated hereby constitutes the offer and sale of securities
under the Securities Act and applicable state statutes.  AAQS and PAWS agree
that such transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes, which
depend, among other items, on the circumstances under which such securities are
acquired.
 
 
14

--------------------------------------------------------------------------------

 
 
(a)           In connection with the transaction contemplated by this Agreement,
AAQS and PAWS shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where the shareholders of PAWS reside unless an
exemption requiring no filing is available in such jurisdictions, all to the
extent and in the manner as may be deemed by such parties to be appropriate.
 
(b)           In order to more fully document reliance on the exemptions as
provided herein, PAWS, the PAWS Shareholders, and AAQS shall execute and deliver
to the other, at or prior to the Closing, such further letters of
representation, acknowledgment, suitability, or the like as PAWS or AAQS and
their respective counsel may reasonably request in connection with reliance on
exemptions from registration under such securities laws.
 
(c)           The PAWS Shareholders acknowledge that the basis for relying on
exemptions from registration or qualifications are factual, depending on the
conduct of the various parties, and that no legal opinion or other assurance
will be required or given to the effect that the transactions contemplated
hereby are in fact exempt from registration or qualification.
 
Section 5.07           Sales of Securities Under Rule 144, If Applicable.
 
(a)           AAQS will use its best efforts to at all times satisfy the current
public information requirements of Rule 144 promulgated under the Securities Act
so that its shareholders can sell restricted securities that have been held for
one year or more or such other restricted period as required by Rule 144 as it
is from time to time amended.
 
(b)           Upon being informed in writing by any person holding restricted
stock of AAQS that such person intends to sell any shares under rule 144
promulgated under the Securities Act (including any rule adopted in substitution
or replacement thereof), AAQS will certify in writing to such person that it is
compliance with Rule 144 current public information requirement to enable such
person to sell such person’s restricted stock under Rule 144, as may be
applicable under the circumstances.
 
(c)           If any certificate representing any such restricted stock is
presented to AAQS’ transfer agent for registration or transfer in connection
with any sales theretofore made under Rule 144, provided such certificate is
duly endorsed for transfer by the appropriate person(s) or accompanied by a
separate stock power duly executed by the appropriate person(s) in each case
with reasonable assurances that such endorsements are genuine and effective, and
is accompanied by a legal opinion that such transfer has complied with the
requirements of Rule 144, as the case may be, AAQS will promptly instruct its
transfer agent to register such transfer and to issue one or more new
certificates representing such shares to the transferee and, if appropriate
under the provisions of Rule 144, as the case may be, free of any stop transfer
order or restrictive legend.
 
Section 5.08           Payment of Liabilities.  Recognizing the need to
extinguish all existing liabilities of AAQS prior to the Exchange, PAWS has
indicated it will not enter into this Agreement unless AAQS has arranged for the
payment and discharge of all of AAQS’ liabilities, including all of AAQS’
accounts payable and any outstanding legal fees incurred prior to the Closing
Date.  Accordingly, AAQS has agreed to arrange for the payment and discharge of
all such liabilities.
 
 
15

--------------------------------------------------------------------------------

 

Section 5.09           Schedules. Prior to the Closing Date, (i) AAQS shall
deliver to PAWS the AAQS Schedules and (ii) PAWS shall deliver to AAQS the PAWS
Schedules, which in each case shall be correct and complete in all material
respects.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF AAQS
 
The obligations of AAQS under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:
 
Section 6.01           Accuracy of Representations and Performance of
Covenants.  The representations and warranties made by PAWS in this Agreement
were true when made and shall be true at the Closing Date with the same force
and effect as if such representations and warranties were made at and as of the
Closing Date (except for changes therein permitted by this Agreement).  PAWS
shall have performed or complied with all covenants and conditions required by
this Agreement to be performed or complied with by PAWS prior to or at the
Closing.  AAQS shall be furnished with a certificate, signed by a duly
authorized executive officer of PAWS and dated the Closing Date, to the
foregoing effect.
 
Section 6.02           Consents.  All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of PAWS after the Closing Date on the basis as presently operated
shall have been obtained.
 
Section 6.03           Approval by PAWS Shareholders.  The Exchange shall have
been approved by the holders of not less than fifty and one tenths percent
(50.01%) of the shares, including voting power, of PAWS, unless a lesser number
is agreed to by AAQS.
 
Section 6.04           No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
Section 6.05           Side Letters; Reliance Letters.  At or prior to the
Closing Date, all side letters and/or reliance letters between AAQS or any
stockholders thereof, on the one hand, and any third parties, on the other hand,
shall have been executed, delivered, and performed in all respects.


Section 6.06           PAWS Schedules. Prior to the Closing Date, PAWS shall
have delivered to AAQS the PAWS Schedules, such PAWS Schedules shall be correct
and complete in all material respects, and AAQS shall be reasonably satisfied
therewith.

 
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF PAWS
AND THE PAWS SHAREHOLDERS

 
16

--------------------------------------------------------------------------------

 

The obligations of PAWS and the PAWS Shareholders under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:
 
Section 7.01           Accuracy of Representations and Performance of
Covenants.  The representations and warranties made by BHI and AAQS in this
Agreement were true when made and shall be true as of the Closing Date (except
for changes therein permitted by this Agreement) with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date.  Additionally, AAQS shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
AAQS. PAWS shall be furnished with a certificate, signed by a duly authorized
executive officer of AAQS and dated the Closing Date, to the foregoing effect.
 
Section 7.02           Consents.  All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of AAQS after the Closing Date on the basis as presently operated
shall have been obtained.
 
Section 7.03           Approval of Stock Option Plan.  The board of directors of
AAQS shall through unanimous written consent have (i) approved an Employee
Incentive Stock Option Plan (“Plan”) and reserved 4,000,000 shares of its common
stock for issuance under the Plan, (ii) recommended to the stockholders of AAQS
to approve the Plan, and (iii) instruct the officers of the Company to prepare
and file a Schedule 14C with the SEC regarding the approval of such Plan upon
the receipt of the requisite stockholder consents.
 
Section 7.04           No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
Section 7.05           Good Standing.  AAQS shall have received a certificate of
good standing from the Illinois Secretary of State or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that
AAQS is in good standing as a company in the State of Illinois and has filed all
tax returns required to have been filed by it to date and has paid all taxes
reported as due thereon.
 
Section 7.06           Existing Liabilities.  AAQS shall be responsible for any
and all outstanding liabilities, direct or contingent, arising out of AAQS’
business prior to Closing and shall have terminated the existing employment
agreements listed on Schedule 2.09 and paid all liabilities due
thereunder.  AAQS shall have paid all liabilities arising out of AAQS’ business
prior to Closing, including, without limitation, the indebtedness to related
parties.
 
Section 7.07           Financing.  PAWS shall have completed and closed a
financing yielding net proceeds of at least $2,000,000.


Section 7.08           AAQS Schedules. Prior to the Closing Date, AAQS shall
have delivered to PAWS the AAQS Schedules, such AAQS Schedules shall be correct
and complete in all material respects, and PAWS shall be reasonably satisfied
therewith.




ARTICLE VIII
MISCELLANEOUS
 
 
17

--------------------------------------------------------------------------------

 

Section 8.01           Brokers.  AAQS and PAWS agree that, except as set out on
Schedule 8.01 attached hereto, there were no finders or brokers involved in
bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement.  AAQS and PAWS agree to indemnify
the other against any claim by any third person other than those described above
for any commission, brokerage, or finder’s fee arising from the transactions
contemplated hereby based on any alleged agreement or understanding between the
indemnifying party and such third person, whether express or implied from the
actions of the indemnifying party.
 
Section 8.02           Governing Law.  This Agreement shall be governed by,
enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of New York.  Venue for all matters shall be in New York, New York,
without giving effect to principles of conflicts of law thereunder.  Each of the
parties (a) irrevocably consents and agrees that any legal or equitable action
or proceedings arising under or in connection with this Agreement shall be
brought exclusively in the federal courts of the United States. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.
 
Section 8.03           Notices.  Any notice or other communications required or
permitted hereunder shall  be in writing and shall be sufficiently given if
personally delivered to it or sent by telecopy, overnight courier or registered
mail or certified mail, postage prepaid, addressed as follows:
 
 
If to PAWS, to:
Pet Airways, Inc.
777 E. Atlantic Ave, #C2-264
Delray Beach, FL 33483


 
With copies to (which shall not constitute notice):



 
Mark Crone, Esq.

 
The Crone Law Group

 
101 Montgomery, Suite 1950

 
San Francisco, CA 94104





 
If to AAQS, to:
American Antiquities, Inc.

 
1085 Cambridge Drive

 
Buffalo Grove, Illinois  60089



With copies to (which shall not constitute notice):


 
Bellevue Holdings, Inc.

 
1085 Cambridge Drive

 
Buffalo Grove, Illinois  60089

 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.
 
 
18

--------------------------------------------------------------------------------

 

Section 8.04           Attorney’s Fees.  In the event that either party
institutes any action or suit to enforce this Agreement or to secure relief from
any default hereunder or breach hereof, the prevailing party shall be reimbursed
by the losing party for all costs, including reasonable attorney’s fees,
incurred in connection therewith and in enforcing or collecting any judgment
rendered therein.
 
Section 8.05           Confidentiality.  Each party hereto agrees with the other
that, unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.
 
Section 8.06           Public Announcements and Filings.  Unless required by
applicable law or regulatory authority, none of the parties will issue any
report, statement or press release to the general public, to the trade, to the
general trade or trade press, or to any third party (other than its advisors and
representatives in connection with the transactions contemplated hereby) or file
any document, relating to this Agreement and the transactions contemplated
hereby, except as may be mutually agreed by the parties.  Copies of any such
filings, public announcements or disclosures, including any announcements or
disclosures mandated by law or regulatory authorities, shall be delivered to
each party at least one (1) business day prior to the release thereof.
 
Section 8.07           Schedules; Knowledge.  Each party is presumed to have
full knowledge of all information set forth in the other party’s schedules
delivered pursuant to this Agreement.
 
Section 8.08           Third Party Beneficiaries.  This contract is strictly
between AAQS, the PAWS Shareholders and PAWS, and, except as specifically
provided, no director, officer, stockholder (other than the PAWS Shareholders),
employee, agent, independent contractor or any other person or entity shall be
deemed to be a third party beneficiary of this Agreement.
 
Section 8.09           Expenses.  Subject to Article VI and VII above, whether
or not the Exchange is consummated, each of AAQS and PAWS will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.
 
Section 8.10           Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter.
 
Section 8.11           Survival; Termination.  The representations, warranties,
and covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of one year.
 
Section 8.12           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
 
 
19

--------------------------------------------------------------------------------

 

Section 8.13           Amendment or Waiver.  Every right and remedy provided
herein shall be cumulative with every other right and remedy, whether conferred
herein, at law, or in equity, and may be enforced concurrently herewith, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing Date, this
Agreement may by amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance may be extended by a writing
signed by the party or parties for whose benefit the provision is intended.
 
Section 8.14           Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.
 


[Signature Pages Follow]
 
 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
 

 
“AAQS”:
 
AMERICAN ANTIQUITIES, INC.
           
By:
          
Name:
Joseph A. Merkel    
Title:   
Chief Executive Officer and Director            
And
           
“BHI”:
 
BELLEVUE HOLDINGS, INC.
                     
By:
     
     
Name:
       
Title:
                                   
    
   
Joseph A. Merkel
                     
     
   
Kevin T. Quinlan
           
“PAWS”:
 
PET AIRWAYS, INC.
                     
By:
       
     
Name:
Daniel Wiesel    
Title:
 




 
21

--------------------------------------------------------------------------------

 

Approved and Accepted by the PAWS Shareholders:
 



       
Name: Daniel Wiesel
                   
Name: Alysa Binder
                   
Name: Michele Hickford
                   
Name: Pamela Kopelman

 
 
22

--------------------------------------------------------------------------------

 
 

        
Daniel Wiesel, as Attorney-in-fact and Shareholder Representative on behalf of
the following PAWS shareholders:

 
 

 
Dan and Alysa Wiesel
 
John Dominguez (Shari)
 
Ronald Blankstein
 
Thomas Hooker
 
OIG Global Private Equity Fund
 
Charles Chiarelli (Cathy)
 
Richard Johnson
 
SPG Limited Partners
 
Robert and Joyce Haberkorn
 
Jean Muscarella Englert
 
Kenneth Mishark (J. Crosby)
 
(Diana Grubbs TTE)
 
Hector Garcia (Lisa)
 
Suburban Freight
 
Recht Family Trust
 
Zagorin (Trust)
 
Susan and Irving Zagorin
 
Alex Messing
 
Alyze Tognotti
 
Arden Moore
 
Tracy Madera
 
Kelly Bates
 
Chris Stannish
 
Terra Bruchert
 
Michelle Dolan
 
Steve Hansen
 
Lindsey Newton
 
Denise Rocks
 
Janine Siatowski
 
Blayne Smith
 
Christina Smith
 
Judy Taninies
 
Carla Thomas
 
Lindsay Thomas
 
Quimbik
 
Ben Edick
 
Andrew Warner
 
Dr Jeff Werber
 
David Crane
 
Areden Moore

 
 
23

--------------------------------------------------------------------------------

 

Table 1:                      Exchange Shares to be Issued


Name
Number of shares
Dan and Alysa Wiesel
 
Daniel Wiesel
 
Alysa Binder
 
Michele Hickford
 
Pamela Kopelman
 
John Dominguez (Shari)
 
Ronald Blankstein
 
Thomas Hooker
 
OIG Global Private Equity Fund
 
Charles Chiarelli (Cathy)
 
Richard Johnson
 
SPG Limited Partners
 
Robert and Joyce Haberkorn
 
Jean Muscarella Englert
 
Kenneth Mishark (J. Crosby)
 
(Diana Grubbs TTE)
 
Hector Garcia (Lisa)
 
Suburban Freight
 
Recht Family Trust
 
Zagorin (Trust)
 
Susan and Irving Zagorin
 
Alex Messing
 
Alyze Tognotti
 
Arden Moore
 
Tracy Madera
 
Kelly Bates
 
Chris Stannish
 
Terra Bruchert
 
Michelle Dolan
 
Steve Hansen
 
Lindsey Newton
 
Denise Rocks
 
Janine Siatowski
 
Blayne Smith
 
Christina Smith
 
Judy Taninies
 
Carla Thomas
 
Lindsay Thomas
 
Quimbik
 
Ben Edick
 
Andrew Warner
 
Dr Jeff Werber
 
David Crane
 
Areden Moore
             
Total
25,000,000
   

 
 
24

--------------------------------------------------------------------------------

 

PET AIRWAYS, INC.  (“PAWS”)
Share Exchange Agreement
PAWS Schedules
June   , 2010


Section 1.03
Subsidiaries
   
Section 1.04
Financial Statements
 
Audited financial statements for the years ended December 31, 2008 and 2009 are
attached.
   
Section 1.06
Options and Warrants
 PAWS 14% convertible Debenture in principal amount of $250,000 issued on June
18, 2010 (the “PAWS 14% Debenture”);
PAWS 8% convertible Debenture in principal amount of $900,000 (the “PAWS 8%
Debenture”)
 
 
Section 1.07
Absence of Certain Changes or Events
     
None.
     
Section 1.08
Litigation and Proceedings
 
None.
 
Section 1.09
Contracts
 
None.
     
Section 3.04
Finders
 
PAWS has entered into a term sheet dated March 11, 2010 (the “Term Sheet”) with
Alpine Capital Partners, Inc. (“Alpine”), which provided non-binding terms for
the share exchange and private offering.  No fees are payable to Alpine under
the Term Sheet; however the Term Sheet contemplates that a broker in the private
offering may receive a fee of up to 10% from such transaction payable out of the
proceeds of such transaction.
 

 
 
B-1

--------------------------------------------------------------------------------

 



AMERICAN ANTIQUITIES, INC. (“AAQS”)
Share Exchange Agreement
AAQS Schedules
June__, 2010


Section 2.02
Options and Warrants
         
Section 2.03
Subsidiaries
 
Section 2.04
Financial Statements
   
 
   
Section 2.07
Absence of Certain Changes or Events
   
[None.]
         
Section 2.08
Litigation and Proceedings
   
[None.]
     
Section 2.09
Contracts
   
Employment contract with Joseph A. Merkel dated June 6, 2009
Employment contract with Kevin T. Quinlan dated June 6, 2009
         
Section 2.19
Real Estate
   

 
 
B-2

--------------------------------------------------------------------------------

 